UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7756



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS GEORGE MCLEAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CR-00-160)


Submitted:   January 27, 2005             Decided:   February 7, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas George McLean, Appellant Pro Se. Laura C. Marshall, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Thomas George McLean appeals the district court’s order

denying as untimely his motion to dismiss indictment, Fed. R.

Crim. P. (12)(b)(3).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See United States v. McLean, No. CR-00-160

(E.D. Va. Sept. 1, 2004).   We grant McLean’s motion to proceed in

forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -